Citation Nr: 0528130	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for service-connected post-traumatic stress disorder (PTSD), 
on appeal from initial grant of service connection, for the 
period prior to March 22, 1999.

2.  Entitlement to a disability rating higher than 30 percent 
for PTSD, on appeal of initial grant of service connection, 
for the period from March 22, 1999 to April 17, 2000.

3.  Entitlement to a disability rating higher than 50 percent 
for PTSD, on appeal of initial grant of service connection, 
for the period from April 17, 2000.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial 10 percent disability rating 
therefor, effective October 27, 1998, the date on which the 
original service connection claim was filed.  In April 2001, 
the Board remanded the claim (seeking higher evaluation than 
the 10 percent initially assigned) for further evidentiary 
development.  Subsequent rating action undertaken in 
September 2001, while the claim was on remand status, 
resulted in increased ratings for PTSD - 30 percent effective 
March 22, 1999, and 50 percent effective April 17, 2000.  

In February 2002, the Board decided unfavorably on the three 
issues listed on the title page of this decision.  The 
veteran appealed this decision, seeking review of the U.S. 
Court of Appeals for Veterans Claims (Court).  In an Order 
and Judgment issued in July 2004, the Court vacated the 
Board's February 2002 decision and remanded the matter for 
readjudication.  

In July 2005, the Court recalled its July 2004 Judgment, 
revoked its July 2004 Order, vacated the Board's February 
2002 decision, and dismissed the appeal on the issue of 
increased rating for PTSD based upon notice to the Court by 
the Secretary of VA that the veteran passed away in March 
2003.  In August 2005, the Court issued its Judgment as to 
dismissal of the appeal due to mootness upon the death of the 
veteran.  See Landicho v. Brown, 7 Vet. App. 42, 46-49 
(1994).    

On another matter, the Board notes that the veteran's 
surviving spouse filed a claim after the veteran's death, and 
that a rating decision in August 2003 denied service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits, Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318, 
and Dependents' Education Assistance (DEA) benefits for the 
surviving spouse.  The surviving spouse filed a notice of 
disagreement (NOD) in November 2003.  The record now before 
the Board does not contain a statement of the case (SOC) 
concerning the NOD filed by the surviving spouse.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  In this instance, 
however, the NOD was filed by the surviving spouse, not by 
the deceased veteran who was the appellant in the matter now 
before the Board.  Accordingly, the Board will refer the 
issues that are the subject of the NOD filed by the surviving 
spouse in November 2003 to the RO for the issuance of a SOC, 
if one has not already been issued.

FINDING OF FACT

The veteran served on active duty from January 1941 to 
October 1945, and died in March 2003.  


CONCLUSION OF LAW

In light of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to an increased disability rating for service-
connected PTSD, for which appeal was pending at the time of 
death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the veteran passed away while his appeal of 
entitlement to an increased disability rating for service-
connected PTSD was pending.  As a matter of law, death of a 
veteran with an appeal pending before the Board or the Court 
extinguishes the appeal.  This appeal is now moot by virtue 
of the veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004); Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 46-49 
(1994).  

In dismissing this appeal, the Board intimates no opinion as 
to the merits of this appeal or as to any derivative claim 
which may be filed by the veteran's survivor.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal on the issue of the veteran's claim of entitlement 
to an increased rating for PTSD, pending at the time of the 
veteran's death, is dismissed.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


